F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                            JUL 6 2001
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    MICHAEL KATZ,

                Plaintiff-Appellant,

    v.                                                   No. 00-1103
                                                     (D.C. No. 99-S-1047)
    CITY OF AURORA, COLORADO                              (D. Colo.)
    and VERNE R. ST. VINCENT,

                Defendants-Appellees.


                            ORDER AND JUDGMENT            *




Before EBEL , PORFILIO , and KELLY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      In his complaint, plaintiff Michael Katz claimed that, while he was

employed as a police officer, defendants: (1) discriminated against him in

violation of the Age Discrimination in Employment Act, 29 U.S.C. §§ 621-634;

(2) maintained a sexual harassment policy that unconstitutionally denied his rights

to due process and equal protection; and (3) committed the state law tort of

intentional infliction of emotional distress. The district court entered summary

judgment in favor of defendants, based in large part upon the magistrate judge’s

thorough and thoughtful recommendation.

      Katz filed a notice of appeal challenging the grant of summary judgment.

Later, attorneys’ fee matters were resolved in the district court. The magistrate

judge recommended an award of fees to defendant Verne St. Vincent, pursuant to

Colo. Rev. Stat. § 24-10-110(5)(c).   1
                                          Plaintiff’s untimely objection to the

recommendation was denied.

      In the district court, plaintiff’s claims were carefully analyzed to determine

whether there was a genuine issue of material fact, viewing the evidence and the


1
      Section 24-10-110(5)(c) provides:

             In any action against a public employee in which exemplary
      damages are sought based on allegations that an act or omission of
      a public employee was willful and wanton, if the plaintiff does not
      substantially prevail on his claim that such act or omission was
      willful and wanton, the court shall award attorney fees against the
      plaintiff or the plaintiff’s attorney or both and in favor of the public
      employee.

                                            -2-
reasonable inferences therefrom in the light most favorable to plaintiff, the

nonmoving party.   See Simms v. Okla. ex rel. Dep’t of Mental Health & Substance

Abuse Servs ., 165 F.3d 1321, 1326 (10th Cir. 1999). Upon de novo review,       id. ,

we affirm the district court’s entry of summary judgment for substantially the

reasons set forth in the court’s order of February 18, 2000 and the magistrate

judge’s recommendation of January 20, 2000.

      In his brief, Katz also attempts to challenge the award of attorneys’ fees.

However, “a supplemental notice of appeal is required for us to have jurisdiction

over an attorneys’ fees issue that becomes final subsequent to the initial notice of

appeal.” EEOC v. Wal-Mart Stores, Inc ., 187 F.3d 1241, 1250 (10th Cir. 1999).

No such supplemental notice was filed here; hence we have no jurisdiction to

review the fee award.

      The judgment of the United States District Court for the District of

Colorado is AFFIRMED. Defendants’ motion to strike appellant’s corrected

opening brief and dismiss the appeal is DENIED.


                                                     Entered for the Court

                                                     John C. Porfilio
                                                     Circuit Judge




                                         -3-